DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/21,5/14/21 were filed after the mailing date of the Quayle Action on 12/14/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 1, 11, 26 are withdrawn in view of the newly disclosed reference(s) to Lambrecht et al. (2006/0282167) cited in IDS.  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. In addressing the specification objection presented by the examiner with respect to claimed subject matter, the Applicant provided no convincing argument that the critical aspect of the claimed invention is sufficiently described. Thus, after further considerations and review it is the examiner’s position that this critical feature in the claims must be supported because the limitation in the claims excludes prior art. It must be noted that negative limitations, which do not appear in the specification as filed, introduce new concepts and hence violate the description requirement of the first paragraph of Section 112. See Ex parte Grasselli, 231 USPQ 393, 394 (Bd. App. 1983), 738 F.2d 453 (Fed. Cir. 1984). Therefore, the negative limitations “not upon a posterior sidewall” and “not upon a posterior portion of the cortical rim” and “without contacting a posterior portion of the cortical rim” found in claims 1, 11, 26 are introducing a new concept into the disclosure and is in fact new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-18, 26,27,32-34,40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitations that were added to the claims not in the original disclosure are new matter. The recitation in claim 1 of “not upon a posterior sidewall” and in claim 11 reciting  “not upon a posterior portion of the cortical rim” and also in claim 26 the limitation of “without contacting a posterior portion of the cortical rim” are all negative limitations which do not appear in the specification as filed, introduce new concepts and hence violate the description requirement of the first paragraph of Section 112. Further, since the specification has no special definition of a strut and there are figures to embodiments, which in fact have the implant or strut contact the cortical rim, thus provide evidence that the Applicant had no intent of excluding contact with the posterior wall. See for example figures 2B, 4A, 4B, 5A, 5B, 13B, 13C, 13D. The 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,5-7,9,11-18,26,32-34,40-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambrecht et al. (2006/0282167) in view of Michelson (5860973). With respect to claim 11 Lambrecht et al. disclose (Fig. 4A) a method of introducing an implant 3 into a disc space so as to extend essentially transversely across a vertebral endplate. Lambrecht discloses (paragraph 128) the implant can be positioned in any of an assortment of locations and would contact the cortical rim by anchoring into bone, see paragraph 122. Lambrecht discloses the posterior portion or sidewall is weaker and has injuries or herniations, paragraph 128. However, Lambrecht et al. did not explicitly disclose translaterally introducing the implant or to not contact a posterior portion of the cortical rim. Michelson teaches (Fig. 7) that implants can be introduced translaterally to extend essentially transversely across a vertebral endplate. Michelson further teaches that translateral insertion is safer, col. 3, lines 56-65 than other spinal implant insertion routes. It would have been obvious to one of ordinary skill in the art to translaterally introduce the implant of Lambrecht et al. into the spine and extend essentially transverse across the endplates and not contact the posterior portion of the cortical rim per the teaching of Michelson since it is safer to deliver into the site and avoid the posterior wall since there is injuries 402 can be used to deliver an implant. With respect to claims 5,6,14,15,44,45 Lambrecht does disclose (paragraph 221) a material effective to induce bone growth can be introduced to the disc space such that it is osteobiologic. With respect to claims 7, 16,46 Lambrecht did not explicitly disclose the material introduced is a bone morphogenic protein. Michelson teaches (col. 5, lines 60-65) that material effective to induce bone growth can be used in the procedure of treating a spine, such as a BMP. It would have been obvious to one of ordinary skill in the art to find the optimal material for bone repair and use a BMP as taught by Michelson and use in the method of repair by Lambrecht such that the spine can be fused. With respect to claims 17,40 Lambrecht does disclose (paragraph 125) the implant can have a varied size or width, i.e. a footprint but did not explicitly state it occupies an area of the vertebral endplate in the range of 3-40% of the vertebral endplate. It would have been obvious to one of ordinary skill in the art to find the optimal footplate dimension of the implant that can fall within the range of 3-40% since such a modification is only routine skill in the art and is a result effective variable as the orthopedic surgeon is going to find the most efficient way to support and stabilize the implant and repair the spine. With respect to claims 9,18, Lambrecht discloses (paragraph 128) the posterior portion is diseased and thus it would be obvious to one of ordinary skill to stabilize and place the implant in the anterior portion of the endplate. Regarding claims 32,33,34 Lambrecht shows (Fig. 4A) an implant 3 that extends across the endplates and per the modification with Michelson and as disclosed by Lambrecht In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed.Cir. 1997) (“It is not inventive to discover the optimum or workable ranges by routine experimentation.”
Regarding claim 26, see disclosure of Lambrecht as mentioned above for claim 3 and see also the disclosure cited for claims 11 and 1 and how the prior art combined addresses the limitations.
.

Claims 4,42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambrecht et al. (2006/0282167) in view of Michelson ‘973 as applied to claims 3, 41 above, and further in view of Bao et al. (5800549). Lambrecht et al. in view of Michelson is explained supra. However, Lambrecht as modified by Michelson did not explicitly disclose a cannula with an inside diameter in the range of 3-18mm. Bao et al. teach (col. 6) the diameter of the cannula to deliver a spinal implant into the disc space is 11mm. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a diameter of the cannula falling within the range of 3-188mm as taught by Bao et al. with the implant to be delivered in the method of Lambrecht et al. as modified with Michelson, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambrecht et al. (2006/0282167) in view of Michelson ‘973 as applied to claim 1 above, and further in view of Gewirtz (2004/0049270). Lambrecht et al. in view of Michelson is explained supra. However, Lambrecht as modified by Michelson did not explicitly disclose a strut with an arcuate shape in the method of placing transversely and not contacting the posterior portion wall. It is noted that implants used in repair of the spine can be arcuate, see embodiments of Lambrecht. Additionally Lambrecht does disclose the strut for repair of the spine translaterally can be constructed of any shape, 320 can be arcuate. It would have been obvious to one of ordinary skill in the art to use an arcuate strut as taught by Gewirtz in the method of repair for Lambrecht as modified with Michelson such that it more appropriately provides support as needed and can curve away or towards any weakened area to effectively stabilize the endplates. 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambrecht et al. (2006/0282167) in view of Michelson (5860973) as applied to claim 26 above, and further in view of Boyle et al. (6277149). Lambrecht as modified by Michelson is explained supra. However, Lambrecht in view of Michelson did not explicitly disclose the structure of the implant as claimed, such as the implant having two portions with one portion having an upper wall and a lower angled wall to provide a ramped construction. Boyle teaches (Fig. 12) a ramped construction spinal implant for matching contour of vertebrae, col. 3, line 19, col. 4, lines 14-16. It would have been obvious to one of ordinary skill in the art to provide a ramped implant as taught by Boyle et al. in the method of Lambrecht as modified Michelson by such that it has the ability to distract and support the vertebrae in the direction as needed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799